United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1696
Issued: December 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through his attorney, filed a timely appeal from a
March 14, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits effective
July 28, 2013, based on his capacity to earn wages in the constructed position of adjustment
clerk.
FACTUAL HISTORY
OWCP accepted that on August 26, 2008 appellant, then a 44-year-old letter carrier,
sustained internal derangement, lateral meniscus tear and sprain of the left knee and temporary
aggravation of degenerative joint disease of the right knee when he tripped on an uneven
1

5 U.S.C. § 8101 et seq.

sidewalk.2 It authorized left knee arthroscopic surgery performed on June 18, 2009. On
November 27, 2009 appellant returned to part-time modified work, four hours a day. He stopped
work on September 25, 2010. On January 16, 2011 OWCP placed appellant on the periodic
rolls.
In medical reports dated September 13 and November 8, 2011, Dr. Anoushiravan Ehya,
an attending Board-certified orthopedic surgeon, provided findings on physical examination and
stated that appellant was status post left knee surgery. He advised that appellant could return to
work with permanent restrictions which included no lifting, pushing or pulling greater than 20
pounds, no frequent squatting, kneeling, stair-climbing, and no prolonged standing and walking.
Appellant could not stand or walk greater than 30 minutes at any time or greater than 2 hours a
day. He should be allowed to alternate sitting and standing while performing his work duties.
On November 30, 2011 OWCP referred appellant for vocational rehabilitation services.
Appellant met with a vocational rehabilitation counselor on January 5, 2012. He underwent
vocational testing and a transferable skills analysis, which indicated, among other things, his
prior skills in telecommunications from the U.S. Army and in customer service from the
employing establishment and computer technician training. The vocational rehabilitation
counselor determined that appellant could be reemployed as an adjustment clerk (customer
complaint clerk). According to the Department of Labor’s Dictionary of Occupational Titles
(DOT), the duties of the adjustment clerk required the investigation of customer complaints
about merchandise, service, billing or credit rating; examination of records, such as bills,
computer printouts, microfilm, meter readings, bills of lading and related documents and
correspondence; conversing or corresponding with customer and other company personnel, such
as billing, credit, sales, service, or shipping, to obtain facts regarding customer complaints,
examination of pertinent information to determine accuracy of customer complaints and
responsibility for errors; and notification of customer and designated personnel of findings,
adjustments and recommendations, such as exchange of merchandise, refund of money, credit of
customer’s account or adjustment of customer’s bill.
The position also may require making recommendations for management improvements
in product, packaging, shipping methods, service or billing methods and procedures to prevent
future complaints of a similar nature; examination of merchandise to determine accuracy of
complaint; follow up on recommended adjustments to ensure customer satisfaction; keying
information into a computer to obtain computerized records; tracing missing merchandise; being
designated as a tracer clerk (clerical); investigation of overdue and damaged shipments or
shortages in shipments for common carrier and being designated as an over-short-and-damage
clerk (clerical); and being designated according to type of complaint adjusted as a bill master
(clerical), merchandise-adjustment clerk (retail trade), service investigator (utilities; telephone).
The physical requirements of the position included sedentary work with occasional lifting
up to 10 pounds; no climbing, balancing, stooping, kneeling, crouching or crawling; and
occasional reaching, handling and fingering.

2

Appellant had previously filed an occupational disease claim under File No. xxxxxx745 for a left knee injury
which OWCP denied on October 6, 2006.

2

The vocational rehabilitation counselor determined that appellant would meet the specific
vocational preparation upon completion of six to seven months of training. He also determined
that the job was performed in sufficient numbers to be reasonably available within appellant’s
commuting area. Appellant’s vocational rehabilitation counselor noted that there were seven
positions currently available and three anticipated job openings. He noted that the wage
information from the State of California Employment Development Department established that
the salary for this job in appellant’s commuting area was $12.00 an hour or $480.00 a week. The
vocational rehabilitation counselor stated that qualifications required by employers included
customer service and computer office skills. He related that his labor market survey identified
openings that did and did not require such experience. The vocational rehabilitation counselor
noted appellant’s communications center experience from the military and customer service
experience from the employing establishment and therefore, concluded that he could compete for
these openings. He concluded that appellant would be employable in the plan objective with the
proposed training.
Appellant attended medical accounting and auditing and computer training from April 9
to October 11, 2012 at Larson’s Training Centers, Inc. He successfully completed 650 hours of
required coursework and received certificates for medical claims processing, medical
terminology, computer-based business skills, MS Word levels 1 and 2, MS Excel, Access and
PowerPoint, and manual and computerized accounting. Thereafter, appellant moved to Dallas,
South Dakota. On November 15, 2012 the vocational rehabilitation counselor initiated a 90-day
placement period, but appellant did not obtain employment.
In a February 26, 2013 report, Dr. Ehya provided findings on physical and x-ray
examination. He diagnosed mild degenerative joint disease of the right knee. Dr. Ehya ruled out
internal derangement of the right knee and advised that appellant had a possible medial meniscus
tear. He reiterated his opinion that appellant could return to work with the same work
restrictions set forth in his September 13 and November 8, 2011 reports.
OWCP authorized an additional 90-day placement period, but terminated the
unsuccessful effort on April 17, 2013 and closed appellant’s rehabilitation services. The
vocational rehabilitation counselor advised that, although appellant had been cooperative and
looked for employment, he was distracted by medical issues related to his knees.
On May 6, 2013 the vocational rehabilitation counselor updated the labor market survey
for the selected adjustment clerk position due to appellant’s relocation to South Dakota. He
determined that appellant’s six- to seven-month training met the specific vocational preparation.
The vocational rehabilitation counselor further determined that the positon was reasonably
available in appellant’s commuting area. He identified 10 full-time job openings currently
available as confirmed by telephone contact with a May 2013 “CVC” Labor Market Survey for
South Dakota and data from the South Dakota Department of Labor and Regulations. The
vocational rehabilitation counselor noted that the wage information from the South Dakota
Department of Labor and Regulations established that the salary for this job in appellant’s
commuting area was $12.00 an hour or $480.00 a week. He reiterated that appellant could
compete for these job openings based on his prior communications center and customer service
experience. The vocational rehabilitation counselor concluded that appellant was employable in
the plan objective.

3

By notice dated June 19, 2013, OWCP proposed to reduce appellant’s compensation
because the factual and medical evidence established that he was no longer totally disabled. It
determined that he had the capacity to earn wages as an adjustment clerk, at the rate of $400.00
per week, in accordance with the factors outlined in 5 U.S.C. § 8115.3 OWCP calculated that his
compensation rate should be adjusted to $2,083.00 each four weeks using the formula in
Albert C. Shadrick.4 It indicated that appellant’s salary as of June 18, 2009, the date he stopped
working, was $1,032.38 per week, that his current, adjusted pay rate for his job on the date of
injury was $1,086.69 and that he was currently capable of earning $400.00 per week, the rate of
an adjustment clerk. OWCP, therefore, determined that he had a 37 percent wage-earning
capacity, an adjusted wage-earning capacity of $650.40, which when multiplied by 3/4 amounted
to a compensation rate of $487.80; increased by applicable cost-of-living adjustments to $520.75
which rendered a new gross monthly compensation rate of $2,083.00. It found the adjustment
clerk position suitable for appellant, given his work restrictions and training and was available in
his commuting area. OWCP allowed appellant 30 days to submit additional evidence or
argument regarding his capacity to earn wages in the constructed position.
In a July 10, 2013 letter, appellant contended that he was unable to perform full-time
work due to his current disability and medical problems. He noted that he had attended school
on a part-time schedule. Appellant claimed that his back and bilateral knee conditions prevented
him from normal function. He also developed severe bilateral carpal tunnel syndrome due to his
mail carrier duties and vocational training.5 Appellant indicated that he was scheduled to see a
specialist regarding this condition on July 15, 2013.
In a July 9, 2013 report, Dr. Ehya listed findings on physical examination and diagnosed
bilateral knee osteoarthritis. He reiterated his opinion that appellant could return to work with
the previous restrictions, except no prolonged standing or walking greater than 15 minutes at any
time or more than 1 hour a day.
In a July 31, 2013 decision, OWCP reduced appellant’s compensation to reflect wageearning capacity as an adjustment clerk effective July 28, 2013.
By letter dated August 7, 2013, appellant, through his attorney, requested a telephone
hearing with an OWCP hearing representative.
During a January 15, 2014 telephone hearing, appellant stated that he received benefits
from the Department of Veterans Affairs for post-traumatic stress disorder (PTSD) and hearing
loss. He contended that the selected adjustment clerk position was not vocationally or medically
suitable. Appellant stated that he had no prior work experience related to the position and thus,
he would have to receive on-the-job training. He further stated that his preexisting PTSD
affected his ability to be in public and enclosed areas. Appellant’s attorney questioned the use of
the Department of Labor, Dictionary of Occupational Titles, contending that it was no longer in
effect and that it did not reflect modern job surveys as it had not been used since 1991. He
3

5 U.S.C. § 8115.

4

5 ECAB 376 (1953).

5

On January 28, 2014 appellant filed a claim for carpal tunnel syndrome. The record does not contain a decision
regarding this claim.

4

asserted that it was junk science. Counsel contended that OWCP was aware of appellant’s
preexisting PTSD condition which prohibited appellant’s employment and it had a duty to fully
develop the facts of his case. He noted appellant’s lack of customer service experience and
questioned the availability of an adjustment clerk position in his area.
In a March 14, 2014 decision, an OWCP hearing representative affirmed the July 31,
2013 decision. He found that the medical and factual evidence of record established that the
selected adjustment clerk job was medically and vocationally suitable for appellant and fairly
and reasonably represented his loss of wage-earning capacity. The hearing representative noted
that there was no argument or evidence that the loss of wage-earning capacity determination was
erroneously calculated.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation
benefits.6 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on proper factual and medical background.7
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regards to the nature of the injury, his or her degree of physical impairment,
his or her usual employment, his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his or
her wage-earning capacity in his or her disabled condition.8
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence must provide a detailed description of the condition.9 Additionally, the Board
has held that a wage-earning capacity determination must be based on a reasonably current
medical evaluation.10
OWCP’s procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or three jobs which are medically and vocationally suitable for the claimant. Where no
vocational rehabilitation services were provided, the vocational rehabilitation specialist will have
6

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

7

See Del K. Rykert, 40 ECAB 284 (1988).

8

5 U.S.C. § 8115(a); 20 C.F.R. § 10.520; see Pope D. Cox, 39 ECAB 143 (1988).

9

William H. Woods, 51 ECAB 619 (2000).

10

John D. Jackson, 55 ECAB 465 (2004).

5

provided the report. Included will be the corresponding job numbers from DOT (or OWCP
specified equivalent) and pay ranges in the relevant geographical area.11 Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employee service or other applicable service. Finally, application
of the principles set forth in the Shadrick12 decision will result in the percentage of the
employee’s loss of wage-earning capacity.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation.13 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.14
ANALYSIS
The Board finds that OWCP met its burden of proof to reduce appellant’s monetary
compensation based on his capacity to earn wages as an adjustment clerk.
The Board finds that the medical evidence establishes that the physical demands of the
constructed position were within appellant’s medical restrictions. The position was sedentary
and required occasional lifting up to 10 pounds, no climbing, stooping, kneeling, crouching or
crawling. Dr. Ehya, an attending physician, restricted appellant from lifting more than 20
pounds, frequent squatting, kneeling or stair-climbing and standing and walking more than 15
minutes at a time or more than 1 hour a day. Appellant had the appropriate training for the
position as he received training through the vocational rehabilitation process at Larson’s Training
Centers, Inc. and earned certificates for medical claims processing, medical terminology,
computer-based business skills, MS Word levels 1 and 2, MS Excel, Access and PowerPoint, and
manual and computerized accounting. The vocational rehabilitation counselor conducted a
search and determined that the selected job was available in sufficient numbers in both California
where appellant had lived, and South Dakota, where he had relocated so as to make it reasonably
available to him in his commuting area. He determined that the hourly rate for an entry-level
position was $12.00 or $480.00 a week.15 The fact that appellant was unable to obtain an

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Based on a Constructed Position, Chapter 2.816.5 (June 2013).
12

Supra note 4; 20 C.F.R. § 10.403.

13

James Henderson, Jr., 51 ECAB 619 (2000).

14

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

15

Rehabilitation counselors are experts in the field of vocational rehabilitation and OWCP may rely on his or her
opinion as to whether a job is reasonably available and vocationally suitable. See Lawrence D. Price, 54 ECAB 590
(2003); Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.816.6b (June 2013).

6

adjustment clerk position does not establish that the work is not reasonably available in his
commuting area.16
The Board finds that OWCP considered the proper factors, such as availability of suitable
work and appellant’s physical limitations, usual employment and age and employment
qualifications in determining that the position of adjustment clerk represented his wage-earning
capacity.17 OWCP used the information provided by the vocational rehabilitation counselor of
the prevailing wage rate in the area for an adjustment clerk and established that jobs in the
position were reasonably available in the general labor market in the geographic commuting area
in which the employee lived. The weight of the evidence of record establishes that appellant had
the requisite physical ability, skill and experience to perform the position of adjustment clerk and
that the positon was reasonably available within the general labor market of appellant’s
commuting area.
Appellant contended that he was not vocationally qualified to work as an adjustment
clerk as he had no prior work experience in this position. A review of the vocational
rehabilitation counselor’s reports showed that appellant’s prior military communications
experience, customer service experience from the employing establishment and computer
technician training, and successful completion of training as a part of his vocational
rehabilitation established that the adjustment clerk position was suitable for him.
Appellant further contended that he was medically unable to perform the duties of the
selected position due to his back, bilateral knee and preexisting PTSD conditions. However, he
did not submit any rationalized medical evidence supporting his contention. The Board notes
that Dr. Ehya, appellant’s own attending physician, opined that appellant could return work with
restrictions.
Appellant contended that OWCP improperly utilized the DOT as it was outdated and no
longer in use and thus, it was junk science. The Board notes that FECA procedure manual
clearly states that the vocational counselor shall include in his or her report the DOT description
of all the duties and physical requirements of each job.18
OWCP properly applied the principles set forth in Shadrick19 to determine appellant’s
employment-related loss of wage-earning capacity. It calculated that his compensation rate
should be adjusted to $487.80 using the Shadrick formula. OWCP used appellant’s capacity to
earn $400.00 per week, the rate of an adjustment clerk and a current pay rate for his date-ofinjury job of $1,086.69 to determine that he had a 37 percent wage-earning capacity or 63
percent loss of wage-earning capacity. It then multiplied the pay rate at the time his disability
began on June 18, 2009, $1,032.38, by the 37 percent wage-earning capacity figure. The
resulting figure of $381.98 was subtracted from appellant’s disability pay rate of $1,032.38 to
16

See Leo A. Chartier, 32 ECAB 652, 657 (1981); Federal (FECA) Procedure Manual, supra note 11 at Chapter
2.816.6c (June 2013).
17

D.W., Docket No. 14-347 (issued June 4, 2014).

18

See Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.816.4a (June 2013); see also T.G., Docket
No. 14-921 (issued September 17, 2014).
19

Supra note 4.

7

yield his loss of wage-earning capacity of $650.40. OWCP multiplied this amount by the
appropriate compensation rate of three-fourths, to yield $487.80 and then increased this amount
by applicable cost-of-living adjustments to $520.50 rendering the new monthly gross
compensation rate to be $2,082.00.20 The Board finds, therefore, that OWCP properly
determined that the position of adjustment clerk reflected appellant’s wage-earning capacity and
using the Shadrick formula, properly reduced his compensation effective July 28, 2013.
Appellant may request a modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation benefits
effective July 28, 2013, based on his capacity to earn wages in the constructed position of
adjustment clerk.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

The Board notes that appellant’s potential earnings had been $480.00 but OWCP utilized $400.00 as the
potential earnings. The final compensation rate was reduced by $1.00 from the proposed wage-earning capacity due
to a change in deductions.

8

